Exhibit 10.1




JOINT VENTURE AGREEMENT




Joint Venture Agreement (the “Agreement”) made and entered into this _____ day
of December, 2008 by and between Endeavor Power Corp., a Nevada corporation
(“Endeavor”), with an office at c/o Carrillo Huettel, LLP, 501 W. Broadway,
Suite 800, San Diego, California 92101 and Federated Energy Corporation, a
Tennessee corporation (“Federated”) with an office at 3939 Royal Drive, Suite
226, Kennesaw, Georgia 30144.




WHEREAS, Federated owns one hundred percent (100%) of the working interest (the
“Working Interest”) in the oil and gas prospects and prospective oil and gas
wells, as more fully described herein and desires to form a joint venture with
Endeavor (the “Joint Venture”) in order to conduct certain testing, horizontal
and/or vertical drilling, recompletion, workover and secondary recovery
operations on wells located in the oil and gas field identified as the NW/4 of
the SW/4; and the N/2 of the SW/4 of the SW/4 Section 16, Township 25, Range 17
East, Nowata County, Oklahoma, more particularly described on Exhibit “A”
attached hereto (the “Property”) and all operating wells thereon (the “JV
Wells”) (all wells including the JV Wells are referred to collectively as the
“Wells”, and all such operations referred to collectively as the “Development
Operations)”; and,




WHEREAS, the JV Wells are subject to an 18.75% overriding royalty, which serves
to in effect reduce the Federated Interest to 81.25% Net Revenue Interest (the
“NRI”); and,




WHEREAS, Federated is, and shall hereafter be, the operator of the existing JV
Wells and shall continue to operate the JV Wells subject to the terms and
conditions set forth in this Agreement; and,




WHEREAS, upon fulfillment of the Drilling Funding (as hereinafter defined),
Endeavor shall acquire fifty-one percent (51%) of the Working Interest (the
“Assigned Interest”) in the JV Wells; and,




WHEREAS, upon completion of the Initial Funding (as hereinafter defined),
Endeavor shall be granted a right of first refusal to acquire up to 51% of the
working interest on up to 187 additional wells (the “Additional Wells”)
presently owned by Federated, on the terms and conditions set forth herein; and,




WHEREAS, the parties desire to make adequate provision for the management and
operations of the JV Wells during, and after completion of, the Development
Operations described in Article II hereof;




NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein, Federated and Endeavor agree as follows:




ARTICLE I.

IDENTITY AND RELATIONSHIP OF

PARTIES AND RELATED AGREEMENTS




1.1

Endeavor is a Nevada corporation, which shall serve as a conduit for, and shall
supply on a best-efforts basis, financing for the purpose of re-drilling,
re-working and completing, if appropriate, abandoned or non-producing JV Wells
(the “Drilling Funding”). Endeavor shall supply Drilling Funding and Federated
shall serve as turnkey contractor (the “Operator”), as such, Federated will be
responsible for conducting the Development Operations described in Article II of
this Agreement.




1.2

Federated shall be the Operator of the JV Wells, and shall continue to be the
operator of the JV Wells per the terms of a mutually acceptable operating
agreement that shall be negotiated and executed by and between the parties prior
to commencement of the Development Operations (the “Operating Agreement”).
Federated shall supervise, coordinate and control the drilling and completion
operations contemplated under this Agreement. Notwithstanding the foregoing, it
is expressly understood and agreed between the Parties that the Operating
Agreement may not become effective until the conclusion of the development stage
phase of the Development Operations.





--------------------------------------------------------------------------------

1.3

It is the intention of the parties that this Agreement creates a joint venture
by and between Federated and Endeavor, and that this Agreement be treated for
tax purposes only, and for no other purpose, as a partnership under the Internal
Revenue Code of 1986, as amended (the “Code”).




1.4

Each party shall have the right to take and separately dispose of its portion of
the Working Interest share of gross oil production in kind at the well head
(prior to treating or removal of produced water, gas, condensate, basic
sediment, sculpture or other materials) from the JV Wells being developed
hereby.  The respective obligations and liabilities of the parties shall be
several, not joint or collective, and each party shall be responsible only for
its own obligations. Federated shall, within 90 days after the end of each
calendar year, cause to be delivered to Endeavor any and all necessary
documentation for Endeavor to be able to file its tax return showing its
profits/losses from the Development Operations of the JV Wells.  




1.5

The Joint Venture shall hereinafter be known as Endeavor-Federated Venture and
the books and records shall be maintained at the principal offices of Federated.




1.6

The Joint Venture shall be dissolved upon the earliest to occur of: (I) the
election of ventures holding 51% of the Working Interest to dissolve and wind up
the affairs of the Joint Venture; (ii) retirement, withdrawal, removal
liquidation, dissolution or bankruptcy of the last remaining joint venture;
(iii) the sale, forfeiture or abandonment of all or substantially all of the
Joint Venture’s interest in the JV Wells; or (iv) December 31, 2030.




1.7

Legal title to all leases comprising the JV Wells on the Property drilled

and paid for by the Joint Venture shall be for the benefit of and be the
property of the Joint Venture. However, Joint Venture properties may be held for
the benefit of the Joint Venture in the name of the parties individually to
facilitate the development of the properties.  Completed JV Wells shall be held
in the name of the Joint Venture.




ARTICLE II.

DESCRIPTION OF DEVELOPMENT OPERATIONS




The Development Operations contemplated by this Agreement pursuant to the terms
of Section 3.2 below shall be conducted by Federated. “Development Operations”
shall mean the vertical or horizontal drilling and completion of the JV Wells.
Development Operations shall consist of drilling new JV Wells and re-entering
existing abandoned or non-producing Wells in order to rework such wells and
deepen and/or horizontally drill the JV Wells. Development Operations may also
include, to the extent deemed necessary or desirable: (a) running surface,
intermediate or production casing, (b) cementing, (c) perforating, (d) fracing
and/or stimulating potentially productive formations (e) installing wellhead
equipment, meter runs and oil gathering systems.




ARTICLE III.

RIGHTS AND OBLIGATIONS OF FEDERATED




3.1

Federated hereby agrees that the Development Operations will be conducted in
accordance with Article II of this Agreement. The Joint Venture shall not own
the well bore, casing, tubing, surface equipment or any other tangible portion
of the JV Wells, but rather shall own only the right to produce oil from the
producing zone or zones contemplated in the preceding sentence. The identity of
each JV Well contributed and made subject to this Agreement is set forth on
Schedule A hereto.  




3.2

In order to effectuate the intention of this Agreement, Federated shall, upon
receipt of the Drilling Funding, transfer the Assigned Interest to the Endeavor
by appropriate instruments of conveyance totaling 51% of the Working Interest in
the JV Wells.




3.4

Notwithstanding any other provision in this Agreement, Endeavor shall be
entitled to receive 41.4375% of the NRI from the JV Wells, effective
immediately.  For purposes of this Agreement, “Net Revenues” shall mean gross
revenues realized from the sale of production, less all applicable royalties,
overriding royalties, encumbrances, ad valorem, severance, excise and windfall
profit taxes or other taxes on, or measured by production.





2




--------------------------------------------------------------------------------

3.5

Notwithstanding the initial well locations set forth in Exhibit “A” hereto, in
the event Federated determines in good faith, with respect to any proposed well
location, before operations commence hereunder with respect to such well
location, based upon the production (or failure of production) of any other
wells which may have been recently drilled in the general areas of such well
location, upon discovery of leasehold problems or title defects, upon new or
revised geological or engineering surveys or reports, or upon any other
information with respect to the well location deemed relevant in the sole
judgment of Federated, that it would not be in the best interest of the parties
hereto to drill a JV Well on such well location, then the party making the
determination shall notify the other party hereto of such determination and the
basis therefore and, unless otherwise agreed to by and between Federated and
Endeavor, such JV Well shall not be drilled.  




ARTICLE IV.

RIGHTS AND OBLIGATIONS OF ENDEAVOR




4.1

Endeavor shall acquire the Assigned Interest in the JV Wells upon receipt by
Federated of the Drilling Funding in the amount of $525,000, and Federated, upon
receipt of the Initial Funding (as hereinafter defined), shall grant a right of
first refusal to Endeavor to acquire up to 51% working interest in the
Additional Wells per the terms set forth in Section 4.4.




4.2

Endeavor shall use its best-efforts to provide Drilling Funding as follows:




(a)

$25,000 on or before December 19, 2008 (the “Initial Funding”)




(b)

$25,000 on or before January 15, 2009




(c)

$100,000 on or before February 1, 2009




(d)

$150,000 on or before February 15, 2009




(e)

$150,000 on or before March 1, 2009




(f)

$75,000 on or before March 15, 2009




4.3

Notwithstanding the foregoing, it is expressly understood and agreed that all
Drilling Funding due on or before February 1, 2008 shall be non-refundable and
shall be due on the dates indicated.  All other Drilling Funding, though
non-refundable, shall be on a best-efforts basis and the Parties agree to extend
such deadlines on a reasonable basis if necessary.




4.4

Endeavor’s right of first refusal on the Additional Wells shall be subject to
funding of $45,000 (“ROFR Funding”) per well in exchange for a 51% working
interest in each such Additional Well.  Endeavor’s right of first refusal to
acquire the Additional Wells shall apply to each Additional Well individually,
subject only to the ROFR Funding.




4.5

Notwithstanding any other provision in this Agreement, if any one of the JV
Wells fails to produce, on average, a minimum of 20 barrels per month during the
12 month period after commencement of Development Operations, then it is agreed
and understood that Federated shall replace the Assigned Interest in each such
non-producing JV Well with a 51% working interest in one of the Additional Wells
at zero cost to Endeavor.




ARTICLE V.

ELECTION TO BE TAXED AS A PARTNERSHIP




5.1

For Federal income taxation purposes, the parties intend that all of the
interest of the parties hereto shall be taxed pursuant to the provisions of
Subchapter K of Chapter 1 of Subtitle A of the Code, or any similar state
statute, and each of the parties hereto agrees to elect not to be excluded from
the applicable of Subchapter K of the Code. In general, the Joint Venture will
maintain its books and records for tax and accounting purposes and make
allocations among the parties hereto in accordance with the guidelines set forth
in Sections 5.2 and 5.3 below.





3




--------------------------------------------------------------------------------

5.2

A separate Capital Account shall be maintained for each party to this Agreement
as follows:




(a)

The Capital Account shall be (A) credited with the amount of cash and the fair
market value of all property contributed to the Joint Venture by such Joint
Venture, plus all income, gain, or profits of the Joint Venture allocated to
such Joint Venture (including for purposes of this Section income and gain
exempt from tax), and (B) debited with the sum of (I) all losses or deductions
of the Joint Venture allocated to such Joint Venture, including for this purpose
expenditures described in Sec.705(a) (2) (G) of the Code, and (ii) all cash and
the fair market value of all other property distributed to such Joint Venture.




(b)

Notwithstanding anything to the contrary contained herein, the Capital Account
shall be determined in all events solely in accordance with the rules set forth
in Treasury Regulation Sec.1.704-1(b)(2)(iv) as the same may be amended or
revised from time to time. To the extent that any provision of this Agreement is
inconsistent with the requirements of Treasury Regulation Sec.1.704-1(b)(2)(iv),
such Treasury Regulation shall control. Any references in this Agreement to the
Capital Account shall be deemed to refer to such Capital Account as the same may
be credited or debited from time to time as set forth above.




(c)

For purposes of computing the amount of any item of income, gain, deduction, or
loss to be reflected in Capital Accounts, the determination, recognition and
classification of each such item shall be the same as its determination,
recognition, and classification for Federal income tax purposes.




5.3

The parties agree to bear their respective proportional shares of any fees or
expenses incurred in connection with the operations  and  management  of  the
 Joint  Venture  and  the  preparation  and presentation of accounting and tax
information returns for the parties to this Agreement.




ARTICLE VIII.

MISCELLANEOUS




6.1

Any dispute or controversy between the parties arising out of or in connection
with this Agreement shall be determined and settled by binding arbitration in
the State of New York, pursuant to the rules of the American Arbitration
Association then in effect.  Any award rendered in connection with such an
arbitration proceeding shall be final and binding on the respective parties  and
 judgment  may  be  entered  thereon  by  any  court  of  competent
jurisdiction.




6.2

Federated shall use its best efforts to maintain all geological information
 provided  to  or  acquired  by  it in  connection  with  operations hereunder
in confidence and to prevent the publication or dissemination thereof and to
prevent the use of such information for any purpose other than the furtherance
of the business relationship of the parties.




6.3

All notices, demands, requests or payments provided for or given pursuant to
this Agreement must be in writing.  All such notices shall be deemed to have
been properly given or served by depositing the same in the United States Mail,
registered or certified, return receipt requested, addressed to the address set
forth on the signature page of this Agreement.  All notices shall be effective
as of the date set forth on the return receipt.




6.4

This Agreement and the obligations of the parties hereunder shall be construed
and enforced in accordance with the laws of the State of New York.




6.5

This Agreement s hall is deemed to be jointly prepared by the parties and any
ambiguity herein shall not be construed for or against any party.




6.6

This Agreement shall be binding on and inure to the benefit of the respective
successors and assigns of the parties hereto.





4




--------------------------------------------------------------------------------

6.7

Each party shall concurrently herewith, or at any time hereafter, on the demand
of the other, execute any other documents or instruments, and do or cause to be
done any other acts or things as may be necessary, desirable or convenient to
carry out the intents and purposes of this Agreement.




6.8

As used in this Agreement, the masculine, feminine or neuter gender and the
singular or plural number shall be deemed to include the other whenever the
context so requires.




6.9

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original hereof for all purposes.




6.10

Before a Joint Venture partner may transfer its interest, it must obtain an
opinion of counsel reasonably acceptable to the remaining Joint Venture partners
that the transfer will not cause a termination of the Joint Venture for Federal
tax purposes.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]





5




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Joint Venture Agreement has been executed by the
parties this _____ day of December, 2008.




Endeavor Power Corp.







By: ____________________________________

Its:  ____________________________________







Federated Energy Corporation







By: ____________________________________

Its:  ____________________________________





6


